Citation Nr: 0323272	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  95-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the July 13, 1994, rating decision reducing the 
veteran's evaluation for post-traumatic stress disorder 
(PTSD) from 50 percent to 10 percent (subsequently increased 
retroactively to 30 percent) was proper.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for vascular or migraine 
headaches.

3.  Entitlement to an increased evaluation for PTSD, with 
tension headaches.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in October 1993 and July 1994.

In the July 1994 rating decision, the RO reduced the 
evaluation for the veteran's PTSD from 50 percent to 10 
percent, effective from October 1, 1994.  The veteran 
appealed this decision, and, although the issue certified for 
appeal is entitlement to an increased evaluation for PTSD, 
the Board finds that this matter encompasses the question of 
the propriety of the reduction, given the veteran's initial 
disagreement with the reduction, and the question of such 
propriety should be addressed as a separate issue.  The Board 
also notes that, in a March 1995 rating decision, the current 
evaluation for PTSD was increased to 30 percent, effective 
from October 1, 1994.

Also, in a June 2000 Supplemental Statement of the Case, the 
grant of entitlement to service connection for PTSD has been 
expanded to include tension headaches.  The veteran, however, 
has continued to seek service connection for 
vascular/migraine headaches, and the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for vascular or migraine headaches was 
addressed in a September 2001 Supplemental Statement of the 
Case.  The Board is therefore satisfied that this issue 
remains viable on appeal.

The issues of entitlement to an increased evaluation for 
PTSD, with tension headaches; and entitlement to service 
connection for glaucoma will be addressed in the REMAND 
section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The prior 50 percent evaluation for PTSD was in effect 
from December 1, 1988, until October 1, 1994, for a period 
exceeding five years.

3.  The RO based its reduction from 50 percent to 10 percent 
on a single examination and did not obtain relevant VA 
medical records reported by the veteran in response to the 
proposed reduction.

4.  The veteran's claim of service connection for headaches 
was previously denied in an August 1990 Board decision.

5.  Evidence received since the August 1990 Board decision 
confirms a causal connection between the veteran's service-
connected PTSD and his vascular/migraine headaches; as such, 
this evidence is new and bears directly and substantially on 
the question of causation of vascular or migraine headaches.





CONCLUSIONS OF LAW

1.  As the July 13, 1994, reduction in the veteran's 
evaluation for PTSD from 50 percent to 10 percent 
(subsequently increased retroactively to 30 percent) was not 
proper, the prior 50 percent evaluation is restored, 
effective from October 1, 1994.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.344, 4.1, 4.7 (2002).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for vascular or migraine 
headaches, and service connection is warranted for this 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 3.303, 3.307, 3.309, 3.310 (2002); 38 C.F.R. § 3.156 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issues on appeal.  Nonetheless, the Board finds, given 
the favorable action taken below, that no further assistance 
in developing the facts pertinent to the claims on appeal is 
required at this time.



I.  Propriety of the July 13, 1994, rating decision reducing 
the veteran's evaluation for PTSD from 50 percent to 10 
percent (now 30 percent)

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In the case at hand, the Board initially notes that, at the 
time of the reduction at issue, a 50 percent evaluation had 
been in effect for PTSD since December 1, 1988.  

In a March 1994 rating action, the RO proposed reducing the 
evaluation for the veteran's PTSD from 50 percent to 10 
percent.  The RO based this proposal on the report of a March 
1994 VA psychiatric examination, which contains a diagnosis 
of chronic mild PTSD, with a mixed personality disorder.  The 
Board observes that this examination report contains no 
Global Assessment of Functioning (GAF) score and no 
commentary specifically addressing sustained material 
improvement under the ordinary conditions of life.

The RO notified the veteran of the proposed reduction in 
April 1994.  In this letter, the veteran was informed that a 
reduction in his disability evaluation had been proposed, 
that he had the right to submit additional evidence and 
appear for a hearing, and that his evaluation would be 
reduced if additional evidence was not received within 60 
days.

In May 1994, the RO received a lay statement from the 
veteran, in which he asserted that the proposed reduction was 
not justified because of a lack of improvement in his PTSD.  
The veteran suggested that the March 1994 VA examination was 
not adequate and also reported that he was currently 
receiving treatment at a VA medical center.  The RO 
subsequently effectuated the proposed reduction as of October 
1, 1994, in a July 1994 rating decision, but further VA 
treatment records were not received until August 1994.

The Board has reviewed the evidence of record concerning this 
rating reduction and finds that the RO's actions were 
problematic in several respects.  First, at the time of the 
reduction, the 50 percent evaluation for PTSD had been in 
effect in excess of five years, but the RO nevertheless based 
its reduction on a single VA examination and did not 
specifically address the question of sustained material 
improvement under the ordinary conditions of life.  As such, 
this reduction was not made in compliance with the provisions 
of 38 C.F.R. § 3.344(a) and (b).  Second, the veteran, in 
response to the April 1994 RO letter, described additional 
relevant medical evidence, but the RO did not obtain this 
evidence until after the reduction was made.  

For all of the reasons noted above, the Board finds that the 
RO's July 13, 1994, rating decision reducing the veteran's 
evaluation for PTSD from 50 percent to 10 percent 
(subsequently increased retroactively to 30 percent) was not 
proper.  Accordingly, the prior 50 percent evaluation is 
restored, effective from October 1, 1994.  This represents a 
full grant of the issue at hand; the separate question of an 
increased evaluation is addressed in the REMAND section of 
this decision.

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vascular or 
migraine headaches

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim for service connection for 
headaches was previously denied by the Board in an August 
1990 Board decision on the basis that his current headaches 
were unrelated to an in-service injury.  This decision is 
final under 38 U.S.C.A. § 7104.

Subsequently, the veteran underwent a September 1997 VA 
neurological examination, conducted by an examiner who 
reviewed the veteran's "medical file."  This examiner noted 
the following:

This veteran has a mixed type of headache 
which is divided between tension headache 
that is a part of his post-traumatic-
stress disorder, but also the headache 
that is there because of his glaucoma and 
we also have to consider some migrainous 
possibility that it is a vascular type of 
headache.  This last one also can be 
considered as part of the PTSD syndrome.  
At least, we do notice by history on a 
few times, that genuine migraine occurs 
together with PTSD.  I will divide the 
veteran's headache syndrome among three 
contributory factors.  [Emphasis added.]

By this opinion, the VA examiner effectively drew a direct 
causal connection between the veteran's claimed 
vascular/migraine headaches and his PTSD.  In this regard, 
the Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (other laws and regulations concerning service 
connection for wartime veterans).

The September 1997 VA examiner's opinion is worded 
conclusively and is not contradicted by other evidence of 
record.  Accordingly, the Board finds that this opinion not 
only bears directly and substantially on the question of 
causation, thereby rendering the veteran's claim reopened, 
but it also establishes a conclusive causal connection 
between vascular/migraine headaches and the veteran's 
service-connected PTSD, the grant of which had previously 
been expanded only to include tension headaches.  To request 
further development and adjudication on this issue would 
merely consume additional time and ultimately prove 
unnecessary, particularly in view of the fact that the 
September 1997 opinion was based on a review of the veteran's 
medical records.

Accordingly, the claim for service connection for vascular or 
migraine headaches is reopened and granted.  This represents 
a full grant of the benefit sought on appeal.


ORDER

The July 13, 1994, rating decision reducing the veteran's 
evaluation for PTSD from 50 percent to 10 percent 
(subsequently increased retroactively to 30 percent) was not 
proper, and the prior 50 percent evaluation is restored, 
effective from October 1, 1994.

New and material evidence having been submitted, the claim of 
entitlement to service connection for vascular or migraine 
headaches is reopened, and service connection is granted for 
vascular or migraine headaches as secondary to the veteran's 
service-connected PTSD.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, however, the RO has notified the veteran of the 
VCAA in only a very cursory fashion.  This new law was 
briefly cited in the September 2001 Supplemental Statement of 
the Case, but the RO did not provide the veteran with the 
complete provisions of 38 C.F.R. §§ 3.102 and 3.159 (2002) 
and did not specify either the type of evidence needed to 
support his claims or the relative duties of the VA and the 
veteran in obtaining such evidence.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).  Accordingly, any action 
taken by the Board on these claims at the present time may 
have the effect of prejudicing the veteran's appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that the veteran's most recent VA 
examination addressing his service-connected PTSD was 
conducted in September 1997, approximately six years ago.  As 
such, a more contemporaneous VA examination is necessitated.  
See 38 U.S.C.A. § 5103A(d).

Additionally, in his February 1994 Substantive Appeal, the 
veteran requested a VA Travel Board hearing.  No action has 
been taken on this request, and it is not clear whether the 
veteran still seeks this hearing (particularly since he 
appeared for an RO hearing in October 1994.  Further 
clarification on this matter is needed. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claims and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  Finally, the veteran should be 
requested to clarify whether he still 
seeks a VA Travel Board hearing.  

2.  The veteran should then be afforded a 
VA psychiatric examination to address the 
nature and extent of his service-
connected PTSD.  The examiner should be 
provided with the veteran's claims file 
and should review the entire file in 
conjunction with the examination.  In a 
typewritten report, the examiner should 
describe all current PTSD symptoms and 
render a GAF score, with commentary as to 
the effect of PTSD on the veteran's 
social and occupational functioning.  All 
opinions and conclusions must be 
supported by a complete rationale.

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the issues of 
entitlement to an increased evaluation 
for PTSD, with tension headaches; and 
entitlement to service connection for 
glaucoma.  If one or both of these claims 
remains denied, the RO should then issue 
a Supplemental Statement of the Case 
addressing the claim(s).  This 
Supplemental Statement of the Case should 
also include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after a reasonable period of time, this case should be 
returned to the Board, if in order.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



